Citation Nr: 1309714	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-18 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial schedular rating higher than 10 percent for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from July to November 1997, and from March 1998 to May 1998, and from January to August 2003.  He also performed active duty for training and inactive duty training at various times.  He was awarded service connection for disability incurred during active duty for training in September 2001.  Thus, a period of training in and around September 2001 is also deemed active military service by virtue of disability incurred therein.  

The Veteran served in an imminent danger zone in Southwest Asia from February to June 2003 and earned the Combat Action Ribbon.

This appeal arises to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for a left ankle fracture; denied service connection for post-traumatic stress disorder (PTSD); and denied service connection for a left knee disorder.  The Veteran submitted a Notice of Disagreement with this decision.

The RO later granted service connection for PTSD and the Veteran did not appeal the disability rating or effective date of that rating.  Thus, PTSD will not be discussed further.  

In May 2010, the Veteran requested a Travel Board hearing; however, he later withdrew this request.


FINDINGS OF FACT

1.  A chronic disability manifested by left knee joint pain due to undiagnosed illness has been manifested to a degree of 10 percent since the Veteran returned from Southwest Asia.  

2.  Throughout the appeal period, the residuals of a left ankle fracture have been manifested by tenderness over the medial malleolus, swelling, and normal, and painless plantar flexion and dorsiflexion; however, there is additional functional impairment due to pain and lack of endurance that would limit prolonged walking, standing, and running.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by left knee pain due to undiagnosed illness is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1118, 1154, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1117, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2012).

2.  For the entire appeal period, the criteria for a 20 percent schedular rating for residuals of a left ankle fracture are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice was provided in September 2008.

Regarding the claim for a higher initial rating for a left ankle disability, the notice of disagreement as to the initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103 (a).  See 38 C.F.R. § 3.159 (b) (3) (2012).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished in a statement of the case (hereinafter: SOC).  

The SOC provided the claimant with the relevant rating criteria for disabilities of the ankle-joint, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve the next-higher schedular rating, and also to obtain even higher ratings for a left ankle disability.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The claimant challenges the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was afforded two VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Because the Veteran earned the Combat Action Ribbon, he is deemed to be a combat veteran and must be afforded this consideration.  

Although the Veteran has consistently reported left knee pains during the appeal period, no diagnosis for the left knee has been offered.  According to an October 2008 VA compensation examination report, the physician concluded, "For the Veteran's claimed condition of left knee condition, there is no diagnosis because there is no pathology to render a diagnosis."  Because the Veteran served in the Persian Gulf War, service connection for undiagnosed illness must be considered.

VA compensation shall be paid for certain disabilities due to undiagnosed illnesses to veterans who exhibit objective indications of chronic disability [explained below] resulting from an illness or combination of illnesses manifested by one or more signs or symptoms listed in this regulation provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  

For purposes of this regulation, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue (2) signs or symptoms involving skin (3) headache (4) muscle pain (5) joint pain (6) neurologic signs or symptoms (7) neuro-psychological signs or symptoms (8) signs or symptoms involving the respiratory system (upper and lower) (9) sleep disturbances (10) gastrointestinal signs or symptoms (11) cardiovascular signs or symptoms (12) abnormal weight loss (13) menstrual disorders.  Supervening conditions, willful misconduct or affirmative evidence that the condition was not incurred during active military service in Southwest Asia will preclude payment of compensation under this section.  38 U.S.C.A. §§ 1113, 1118 (West 2002); 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2012).

In materials published in the Federal Register when 38 C.F.R. § 3.317 was issued, VA explained objective indications of chronic disability:

   Ordinarily, an objective indication is established through medical findings, i.e., "signs" in the medical sense of evidence perceptible to an examining physician.  However, we also will consider non-medical indications which can be independently observed or verified, such as time lost from work, evidence that a veteran has sought medical treatment for his or her symptoms, evidence affirming changes in the veteran's appearance, physical abilities, and mental and emotional attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

An October 2008 VA compensation examination report reflects that the Veteran reported continued left knee pains and flare-ups of pain.  The examiner has not disagreed with the Veteran or otherwise controverted the Veteran's complaints of knee pains.  Thus, there is objective evidence of a chronic condition, that is, left knee-joint pains have existed for more than six months.  These pains have not been attributed to a known diagnosis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a painful knee joint warrants at least a 10 percent rating.  Therefore, an undiagnosed illness has caused chronic left knee-joint pains that have been manifested to a degree of 10 percent or more.  

There has been no evidence presented that suggests that left knee-joint pains are the result of a supervening condition, willful misconduct, or that the condition was not incurred during active military service in Southwest Asia.  While there is one other service-connected left lower extremity disability, residuals of a left ankle fracture, no health professional has concluded that this is causing the left knee pains.

The Court has stated, "the requirement that a veteran show a nexus between the chronic disability and the undiagnosed illness" impermissibly adds a limitation to, rather than derives from, the statute and the regulation and thus runs afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation imposing fault requirement where no such requirement is imposed by its implementing statute is invalid)."  Neumann v. West, 14 Vet. App. 12, 22 (2000).  The regulatory requirements for presumptive service connection for left knee pain, due to an undiagnosed illness, have been met.  Service connection must therefore be granted for an undiagnosed illness manifested by chronic left knee pain.  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The left ankle fracture residuals are rated 10 percent disabling for the entire appeal period under Diagnostic Code 5099-5010.  Although service-connected post-operative surgery scars are also noted, these are not rated compensably and do not warrant further consideration because they are entirely asymptomatic.  

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, degenerative arthritis is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When limitation of motion of the specific joint or joints is noncompensable [emphasis added] under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

For purposes of rating an arthritis disability, the ankle is considered a major joint.  38 C.F.R. § 4.45(f) (excerpt). 

Under Diagnostic Code 5271, the code for limitation of motion of the ankle joint, only two ratings are offered: a 10 percent schedular rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The rating schedule offers no further guidance to distinguish moderate from marked limitation of motion.  38 C.F.R. §§ 4.71, Plate II, 4.71a (Diagnostic Code 5271).

As noted above, the RO has assigned the minimum rating offered, a 10 percent rating, although the rating schedule, at 38 C.F.R. § 4.31, states that where a zero percent rating is not offered, it will be assigned when the requirements for a compensable evaluation are not met.  

The only question for resolution is whether the criteria for a 20 percent rating are more nearly approximated under Diagnostic Code 5271, that is, do the manifestations shown in this case more nearly approximate "marked" limitation of motion of the left ankle?  Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id at 704.  

The medical evidence reflects that the left ankle disability has been manifested throughout the appeal period by tenderness over the medial malleolus, swelling, and normal, painless plantar and dorsiflexion; however, there is additional functional impairment due to pain and lack of endurance on repetitive testing.  The examination report of October 2008 mentions that the left ankle disability would limit prolonged walking, standing, and running.  A September 2012 VA compensation examination report adds swelling to the list of manifestations.  Comparing these manifestations with the rating criteria, there appears to be a "noticeable" ankle disability.  Considering the tenets of DeLuca and resolving any remaining doubt in favor of the Veteran, the Board concludes that the criteria for an initial 20 percent schedular rating under Diagnostic Code5271 are more nearly approximated. 

The Board has found no other diagnostic codes which would provide higher ratings for the Veteran's left ankle disability.  The Veteran is not entitled to higher evaluations of 30 and 40 percent under DC 5270, for ankylosis; there is no evidence of ankylosis.  See 38 C.F.R. § 4.71a, DC 5270. 

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected left ankle disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.  

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An initial 20 percent schedular rating for residuals of a left ankle fracture will therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

In this case, the established schedular criteria have not been shown or alleged to be inadequate to describe the severity and symptoms of the claimant's disability; the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, there is no evidence that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably suggest unemployability, nor has the claimant raised this issue.  


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an undiagnosed illness manifested by left knee joint pain is granted.  

An initial 20 percent schedular rating for residuals of a left ankle fracture is granted, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


